Case 1:20-ap-01071-MT        Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37           Desc
                             Main Document    Page 1 of 64


 1 Bernard Max Resnick, Esq.
   Bernard M. Resnick, Esq., P. C.
 2 Two Bala Plaza, #300
   Bala Cynwyd, PA 19004 USA
 3 Telephone: (610) 660-7774
   Email: bmresnick@gmail.com
 4
   Stella Havkin (SBN 134334)
 5 Havkin  & Shrago
   Attorneys at Law
 6 5950 Canoga Avenue, Suite 400
   Woodland Hills, CA 91367
 7 Telephone: (818) 999-1568
   Facsimile: (818) 305-6040
 8
   Email: stella@havkinandshrago.com
 9

10 Attorneys for Plaintiff Buyer Structured Asset Sales, LLC, a Nevada Limited Liability Company

11

12                           UNITED STATES BANKRUPTCY COURT

13                            CENTRAL DISTRICT OF CALIFORNIA

14                                  SAN FERNANDO DIVISION

15 In re                                           )
                                                   )   Case No. 1:10-bk-21216-MT
16                                                 )   Adv. No.
     Anthony Henderson aka Kayzie Bone dba Bone )
17   Thugs n Harmony,                              )   Chapter 7
                                                   )
18     Debtor.                                     )   COMPLAINT FOR:
     _______________________________________ )
19                                                 )   (1) DECLARATORY RELIEF;
     Structured Asset Sales, LLC, a Nevada Limited )
20   Liability Company,                            )   (2) PRELIMINARY AND
                                                   )       PERMANENT INJUNCTION;
21              Plaintiff,                         )
                                                   )   (3) ACCOUNTING; AND
22                  vs.                            )
                                                   )   (4) TURNOVER
23   SoundExchange, Inc,; Anthony Henderson aka )
     Kayzie bone dba Bone Thung n Harmony,         )
24                                                 )
                Defendants                         )
25

26

27

28
     Complaint
Case 1:20-ap-01071-MT          Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                Desc
                               Main Document    Page 2 of 64


 1          TO THE HONORABLE MAUREEN TIGHE, UNITED STATES BANKRUPTCY

 2 JUDGE, DEBTOR, DEFENDANT SOUNDEXCHANGE, INC. AND ALL INTERESTED

 3
     PARTIES:
 4
             Plaintiff Structured Asset Sales, LLC, through its attorneys of record, files its complaint
 5
     against Defendants SoundExchange Inc. (“SoundExchange”) and Anthony Henderson aka Kayzie
 6
     bone dba Bone Thung n Harmony (“Debtor”) as follows:
 7

 8                                    VENUE AND JURISDICTION

 9
            1.     This Court has jurisdiction over the subject matter of this adversary proceeding
10
     pursuant to the provisions of 28 U.S.C. §§1334 and 157. This adversary proceeding relates to the
11
     Chapter 7 case of Anthony Henderson aka Kayzie bone dba Bone Thung n Harmony case number
12

13 case number 1:10-bk-21216-MT, filed in the United States Bankruptcy Court for the Central

14 District of California, San Fernando Valley Division

15          2.     Venue is proper herein pursuant to the provisions of 28 U.S.C. §§1408 and 1409.
16                                            THE PARTIES
17          3.     Structured Asset Sales LLC (“SAS”) is a Nevada limited liability company.
18
            4.     Defendant SoundExchange Inc. is the organization which is officially recognized by
19
     U.S. Congress as the agency charged with collecting and distributing “Digital Performance
20
     Royalties” payable by digital service providers (“DSP”’s) to owners of master sound recordings,
21
     featured performers of master sound recordings, producers and engineers of master sound
22

23 recordings.

24          5.     Defendant Anthony Henderson aka Kayzie bone dba Bone Thung n Harmony is the
25 Debtor in this case. The Debtor is a songwriter and recording artist of some renown, having been

26
     successful both as a member of the group “Bone Thugs & Harmony” and as a solo
27
     songwriter/recording artist. On September 7, 2010, the Debtor filed a voluntary petition under
28

                                                   1
                                               COMPLAINT
Case 1:20-ap-01071-MT           Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                   Desc
                                Main Document    Page 3 of 64


 1 Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States

 2 Bankruptcy Court for the Central District of California.

 3
                                               BACKGROUND
 4

 5          6.      Prior to filing the Bankruptcy Case, at the behest and invitation of the recording

 6 artist Hakeem Seriki, performing known as “Chamillionaire”, and pursuant to a written agreement

 7 between Chamillitary, Inc., furnishing the services of Hakeem Seriki, a/k/a “Chamillionare” and

 8 Debtor dated as of November 1, 2005. The agreement is attached hereto as an Exhibit “1.” The

 9
     Debtor had previously appeared as a featured recording artist on a master sound recording (the
10
     “Master”) and accompanying promotional music video (the “Video”) entitled “Ridin”. The Video,
11
     entitled “Chamillionaire ft. Krayzie Bone - Ridin' (Official Video)” can be found and viewed at the
12

13 following “youtube” website page: https://www.youtube.com/watch?v=CtwJvgPJ9xw.

14          7.      David Seror (“Trustee”) was appointed by the Court as the Trustee in the instant

15 Bankruptcy case. On May 27, 2016, SAS entered into an Asset Purchase Agreement with the

16
     Trustee to purchase certain assets of Debtor. A true and correct copy of the Asset Purchase
17
     Agreement is attached hereto as an Exhibit “2.”
18
            8.      On August 23, 2016, after consideration of multiple offers and objections, this
19
     Court issued an Order Authorizing and Approving Sale of Certain Estate Assets Free and Clear of
20

21 all Liens, Claims, Encumbrances and Interests (the “Court Order”) of Debtor’s estate to SAS,

22 deeming SAS to be a “Good Faith Purchaser” of Debtor’s assets as listed in the Asset Purchase

23 Agreement. A true and correct copy of the Court Order is attached hereto as an Exhibit “3.”

24
            9.      Paragraph 3.1.1.2 of the Asset Purchase Agreement references and defines the
25
     “Purchased Assets” that SAS purchased from the Trustee, including specifically “the Estate’s
26
     rights to any of Debtor’s intellectual property, including but not limited to all musical
27

28 compositions, works and songs, written in full or in part and/or performed in whole or in part by

                                                     2
                                                 COMPLAINT
Case 1:20-ap-01071-MT          Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                Desc
                               Main Document    Page 4 of 64


 1 the Debtor, whether scheduled or unscheduled…” as identified in Schedule A to the Purchase

 2 Agreement and Court Order. Paragraph 3.1.1.3 of the Asset Purchase Agreement lists and defines

 3
     all of the Debtor’s Artist Royalty Payments which were included in the sale, and specifically
 4
     mentions royalties due from Chamillitary, Inc. and SoundExchange. Inc. The additional pages
 5
     attached to the Asset Purchase Agreement (Credits, Schedule A, Attachment 1, etc.) confirmed the
 6
     finality of the sale of the Debtor’s assets to SAS and specifically mention Ridin’, Chamillitary
 7

 8 and/or SoundExchange.

 9          10.     The Debtor, who was represented by counsel in the prior bankruptcy proceedings,
10 had ample opportunity to correct, object to and/or clarify any element of the Asset Purchase

11
     Agreement. No objection was made to the listing or description of assets included within the Asset
12
     Purchase Agreement, and the validity of those assets listed with the Asset Purchase Agreement was
13
     not questioned. This Court approved the sale of the Debtor’s assets to SAS.
14

15          11.     For approximately twelve years, from 2005 to 2017, SoundExchange paid the

16 Debtor his share of featured artist royalties in connection with “Ridin”, and the Debtor had

17 negotiated, deposited and/or cashed all checks and payments received from SoundExchange

18 regarding “Ridin”. SoundExchange’s royalty statements to featured artists typically and clearly

19
     state each recording upon which the featured artist has earned royalties, as well as the amount
20
     payable. The Debtor never claimed that any of the approximately 144 SoundExchange royalty
21
     payments made to him in connection with Ridin’ were wrongfully or mistakenly paid to him, nor
22

23 did the Debtor make any attempt to return any money to which he was not entitled. Neither the

24 Debtor, Chamillitary, Hakeem Seriki nor SoundExchange ever attempted to challenge the validity

25 of the Debtor’s right to share in SoundExchange’s featured artist royalties payable in connection

26
     with the Debtor’s performance on “Ridin”. Thus, through his wrongful conduct, the Debtor
27
     collected in excess of $100,000 in royalties.
28

                                                    3
                                                COMPLAINT
Case 1:20-ap-01071-MT          Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                Desc
                               Main Document    Page 5 of 64


 1          12.     Despite receiving approximately 144 monthly royalty payments from

 2 SoundExchange, pursuant to a purported “Affadavit” which is attached hereto as an Exhibit “4”,

 3
     Debtor now claims that he is not a featured artist on Ridin’, and therefore was never entitled to
 4
     SoundExchange royalties in connection with “Ridin”. In response to the Debtor’s “Affadavit” and
 5
     over SAS’ objection, SoundExchange has unilaterally elected to suspend payments to SAS and
 6
     instead make all future digital performance royalty payments in connection with “Ridin” to
 7

 8 Hakeem Seriki a/k/a “Chamillionaire”.

 9          13.     In an email message dated April 29, 2020 from the Trustee to David Pullman,
10 authorized representative of SAS, the Trustee stated:

11
            “To Whom it May Concern:
12
            Attached is the order approving the sale and the asset purchase agreement,
13
            assignment and bill of sale which is final and binding, this means Structured Asset
14

15          Sales, LLC is entitled to the SoundExchange royalties of Ridin. – David Seror”.

16
            ant and makes the following motion for Declaratory Judgment that it is entitled to Anthony
17
     “Krayzie Bone” Henderson’s share of SoundExchange digital performance royalties payable in
18
     connection with the master recording known as “Ridin’” by the recording artist Hakeem Seriki,
19
     a/k/a “Chamillionaire”.
20

21          14.     The Debtor’s performance on “Ridin” qualifies as a Featured Artist within

22 the meaning of 17 U.S.C. §114(g)(2)(D), and therefore, entitled him to receive a portion of

23 Featured Artist royalties collected and paid by SoundExchange, in perpetuity.

24
            15.     In addition, during the period from 2010 through 2017 while he was in his
25
     Bankruptcy case, the Debtor collected, without disclosing to the Court or to the Trustee,
26
     royalties on many of his songs listing Exhibit “A” to the sale order which is attached to
27

28 Exhibit “2.” Since SAS purchased all the assets from the Estate in connection with the

                                                    4
                                                COMPLAINT
Case 1:20-ap-01071-MT          Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                Desc
                               Main Document    Page 6 of 64


 1 Debtor’s songs, through this complaint, SAS seeks turnover from the Debtor of all funds

 2 that he collected on his songs from SoundExchange or otherwise, amount which SAS

 3
     believes to be in excess of $100,000.
 4
                                   FIRST CLAIM FOR RELIEF
 5
          (DECLARATORY RELIEF PURUSAN TO 28 U.S.C. §2201 AGAINST ALL
 6                             DEFENDANTS)

 7          16.     Plaintiff refers to and incorporates by reference each and every allegation contained

 8 in paragraphs 1 through 15, inclusive, as though fully set forth herein.

 9          17.     A dispute has arisen and an actual controversy now exists between SAS and

10 Defendants concerning their respective ownership rights vis a vis the royalties due in connection

11 with the song “Ridin”.

12
            18.     SAS therefore requests a judicial declaration of the rights and obligations of
13
     the parties with regard to their respective interests in the song “Ridin” based on the following”
14
            19.     SAS disagrees with the Debtor’s “Affadavit” and SoundExchange’s
15
     assertion that SAS is not entitled to the Debtor’s share of SoundExchange royalties due in
16

17 connection with “Ridin”. SAS disagrees with the Debtor’s contention and

18 SoundExchange’s decision that the Debtor was never entitled to featured artist royalties.

19 Other than a blanket and unsubstantiated denial of SAS’ position that the Debtor qualifies

20
     as a Featured Artist within the meaning of United Stated Copyright Law, SoundExchange
21
     has neither provided any legal authority for its refusal to segregate and escrow the Featured
22
     Artist royalties due in connection with “Ridin” nor continued making payment of the
23

24 Debtor’s share of SoundExchange royalties to SAS, who is the Court approved purchaser

25 of the Debtor’s estate’s assets.

26          20.     SAS respectfully questions the validity, motivation and relevancy of the
27 Debtor’s “Affadavit” dated March 10, 2020, which is based solely upon what SAS

28
     contends is an incorrect reading of the Featured Artist contract which the Debtor attached
                                                    5
                                                COMPLAINT
Case 1:20-ap-01071-MT            Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37             Desc
                                 Main Document    Page 7 of 64


 1 as an Exhibit to his “Affadavit”. The original, underlying agreement between Chamillitary

 2 Inc. and the Debtor is the relevant document and not the Debtor’s interpretation as set forth

 3
     in the “Affadavit”. Parol evidence or oral assertions offered by the Debtor, 15 years after
 4
     the original agreement was executed and which reflected the parties’ intentions and
 5
     agreement, is irrelevant.
 6
            21.     Nothing in the underlying November 1, 2005 agreement indicates that the Debtor
 7

 8 waived his right to SoundExchange royalties, or to be considered a “featured performer” under 17

 9 U.S.C. §114(g)(2)(D). The underlying agreement between the parties makes no mention of a

10 "buyout" of Mr. Henderson's SoundExchange royalties. SoundExchange is never even mentioned

11
     in this underlying November 1, 2005 agreement, and (unlike for producers and engineers) it is not
12
     necessary to formally memorialize a featured performer’s entitlement to SoundExchange royalties
13
     within a written contract or Letter of Direction to be delivered to SoundExchange. The
14

15 determination of whether or not someone qualifies as a “featured artist” is factual, and the facts of

16 this matter, in particular (i) the credit provision in the November 1, 2005 agreement; (ii) the cover

17 art of the publicly-released single version of “Ridin”; (iii) the frequency of Debtor’s visual

18 appearance in the promotional music video of “Ridin” and (iv) the length of Debtor’s “lead vocal”

19
     performance of the master sound recording of Ridin, clearly demonstrate that Mr. Henderson is
20
     indeed a “featured performer” under 17 U.S.C. §114(g)(2)(D), and therefore entitled to a portion of
21
     SoundExchange royalties due in connection with “Ridin”. The $10,000 fee paid to the Debtor, as
22

23 described in detail in the November 1, 2005 agreement was for the Debtor’s performance on the

24 master recording and his appearance in the promotional, short form music video. If there was any

25 possible question about who may (or may not) be entitled to receive such revenue, the parties

26
     would have resolved the issued by including a specific waiver of potential SoundExchange revenue
27
     in the November 1, 2005 agreement. No such waiver was included in the November 1, 2005
28
     agreement. Absent a specific waiver of the Debtor’s entitlement to SoundExchange royalties in the
                                                    6
                                              COMPLAINT
Case 1:20-ap-01071-MT            Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37              Desc
                                 Main Document    Page 8 of 64


1 body of the November 1, 2005 agreement, the terms of the agreement control the situation and not

2 the Debtor’s” Affadavit” attempting to rewrite history.

3
          22.      The salient facts are:
4
          (a) The parties intended the Debtor to be credited as featured performer. The credit
5
                provision of the November 1, 2005 agreement is specific on this point, and in Paragraph
6
                4 of the agreement, it grants the “Featuring Krazie Bone” credit to the Debtor.
7

8         (b) The Debtor is also credited in the title of the recording as publicly released: (See

9               attached Exhibit “4” for a reproduction of the cover art for this single, which
10              specifically states “ft. Krazie Bone”.)
11
          (c) SoundExchange paid the Debtor a share of the featured artist royalty for approximately
12
                twelve years. Like Mr. Seriki, Debtor accepted approximately 144 monthly payments
13
                and statements without complaint or attempting to “correct” the alleged mistake.
14

15              SoundExchange’s monthly royalty statements to the Debtor clearly state each recording

16              upon which he earned royalties, as well as the amount payable to him. Neither

17              SoundExchange, Mr. Seriki nor the Debtor claimed that there were errors with the
18              division of royalty payments which continued for over a decade. The Debtor, Mr.
19
                Seriki and SoundExchange cannot undo the past by now claiming that the Debtor was
20
                never entitled to his featured artist share of SoundExchange royalties which he is now
21
                attempting to do through Paragraph 3 of the “Affadavit”.
22

23        (d) Debtor’s performance on both the audio recording and the promotional video is

24              significant, as he is the “lead vocalist” on the recording and the focus of the camera in

25              the video for lengthy periods of time. These acts make the Debtor a “recording artist or
26
                artists featured on such sound recording” within the meaning of 17 U.S.C.
27
                §114(g)(2)(D).
28

                                                    7
                                                COMPLAINT
Case 1:20-ap-01071-MT             Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37               Desc
                                  Main Document    Page 9 of 64


 1           (e) SAS purchased the Debtor’s royalty assets unconditionally through the Bankruptcy

 2                 Court process. The Asset Purchase Agreement, approved by this Court, clearly sets
 3
                   forth both Chamillitary and SoundExchange in numerous sections and attachments. All
 4
                   parties understood what assets were being sold and which assets were included in the
 5
                   Debtor’s Estate. At no time prior to the sale or during the sale process did the Debtor
 6
                   make any attempt to have Chamillitary and SoundExchange removed from the Asset
 7

 8                 Purchase Agreement as containing any mistakes. Now, years after the assets were sold,

 9                 the Debtor seeks to rewrite history and makes claims which at best are irrelevant and at
10                 worth, in bad faith.
11
                                          SECOND CLAIM FOR RELIEF
12                 (PRELIMINARY AND PERMANENT INJUNCTION AGAINST ALL
13                                    DEFENDANTS)
             23.      Plaintiff refers to and incorporates by reference each and every allegation contained
14
     in paragraphs 1 through 22, inclusive, as though fully set forth herein.
15
             24.      Defendant SoundExchange has taken the position that SAS who purchased all rights
16

17 to the song “Ridin” is not entitled to royalties because the Debtor provided a false declaration to the

18 SoundExchange. Based on the false declaration, Defendant SoundExchange has taken the position

19 that it will not pay SAS the royalties to which it is entitled. SoundExchange’s wrongful conduct

20
     unless and until enjoined and restrained by an order of this Court, will cause great and irreparable
21
     injury to Plaintiff.
22
             25.      SAS does not have any speedy or adequate remedy at law for the damages that will
23

24 be suffered if SoundExchange will distribute the royalties to third parties who have no right to the

25 royalties. Therefore, SAS asserts that it is necessary to enjoin Defendants from distributing the

26 royalties owed to it pending the resolution of the instant.

27

28

                                                      8
                                                  COMPLAINT
Case 1:20-ap-01071-MT         Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                Desc
                              Main Document    Page 10 of 64


 1                                    THIRD CLAIM FOR RELIEF

 2                          (ACCOUNTING AGAINST ALL DEFENDANTS)
 3          26.     Plaintiff refers to and incorporates by reference each and every allegation contained
 4 in paragraphs 1 through 25, inclusive, as though fully set forth herein.

 5          27.     Defendants have exclusive possession of the books, records and accounts that will
 6 clarify the amount of royalties that the Debtor improperly collected on the song “Ridin” for over a

 7
     decade as well as the royalties the Debtor improperly collected on all his songs between the years
 8
     2010 and 2017. SAS needs an accounting of the moneys received by the Debtor over the past ten
 9
     years, what has happened to the moneys that the Debtor collected from SoundExchange or
10

11 otherwise to which he was not entitled and how much of it is left. Thus, SAS has filed the instant

12 adversary proceeding to seek such an accounting.

13                                   FOURTH CLAIM FOR RELIEF
14                              (TURNOVER AGAINST THE DEBTOR)
15          28.     Plaintiff refers to and incorporates by reference each and every allegation contained

16 in paragraphs 1 through 27, inclusive, as though fully set forth herein.

17          29.     The Debtor has been improperly collecting royalties for the song Ridin” for

18 the past ten years. Further, during the period from 2010 through 2017 while he was in his

19 Bankruptcy case, the Debtor collected, without disclosing to the Court or to the Trustee,

20
     royalties on many of his songs listing Exhibit “A” to the sale order which is attached to
21
     Exhibit “2.”   Since SAS purchased all the assets from the Estate in connection with the
22
     Debtor’s songs, through this complaint, SAS seeks turnover from the Debtor of all funds
23

24 that he collected on his songs from SouthExchange or otherwise, amount of which is to be

25 determined from discovery, as well as turnover of the royalties that the Debtor improperly

26 collected for the song “Ridin” from SouthExchange or othewise.

27
                                           PRAYER FOR RELIEF
28
        WHEREFORE, SAS respectfully requests as follows:

                                                   9
                                               COMPLAINT
Case 1:20-ap-01071-MT         Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                 Desc
                              Main Document    Page 11 of 64


 1      1. On its First Claim for Relief for judgment adjudicating that:

 2      (a) That Debtor’s performance on “Ridin” qualifies as a Featured Artist within the meaning of
 3
            17 U.S.C. §114(g)(2)(D);
 4
        (b) That SAS is entitled to continue to receive what otherwise would have been payable to the
 5
            Debtor, including but not limited to all royalty payments in connection with the Debtor’s
 6
            performance on “Ridin” due from SoundExchange, in perpetuity, without interruption, and
 7

 8          without discount; and

 9      (c) That SoundExchange shall be ordered to make all retroactive, unpaid payments which have
10          accrued and which are due to SAS, and shall continue to make such payments to SAS in
11
            perpetuity.
12
            2.      On its Second Claim for Relief, for an injunction enjoining Defendant
13
     SoundExchange from alienating, distributing or otherwise devaluing Plaintiff’s interest in the
14

15 royalties for the song “Ridin” pending the resolution of the instant case.

16          3.      On its Third Claim for Relief, for an order requiring Defendants to turn over their

17 records regarding the royalties that have been distributed to the Debtor for the past ten years.

18          4.      On its Fourth Claim for Relief, for turnover of all moneys that the Debtor has

19 collected for the past ten years for the song “Ridin” as well as royalties improperly collected by the

20 Debtor on all his songs from SoundExchange or from other sources during the period between

21 2010 and 2017.

22          5.      That Plaintiff be awarded its costs of suit incurred herein and for such other and

23 further relief as this Court deems proper.

24 Dated: July 14, 2020                           HAVKIN & SHRAGO

25
                                                  By:    /s/ Stella Havkin       ___________________
26
                                                        Stella Havkin
27                                                      Attorneys for Buyer Structured Asset Sales, LLC
28

                                                   10
                                                COMPLAINT
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 12 of 64




                                EXHIBIT 1



                                                                           20
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 13 of 64




                                                                           21
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 14 of 64




                                                                           22
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 15 of 64




                                                                           23
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 16 of 64




                                                                           24
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 17 of 64




                                                                           25
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 18 of 64




                                                                           26
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 19 of 64




                                                                           27
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 20 of 64




                                EXHIBIT 2



                                                                           28
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 21 of 64




                                                                           29
                              EXHIBIT "1"
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 22 of 64




                                                                           30
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 23 of 64




                                                                           31
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 24 of 64




                                                                           32
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 25 of 64




                                                                           33
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 26 of 64




                                                                           34
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 27 of 64




                                                                           35
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 28 of 64




                                                                           36
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 29 of 64




                                                                           37
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 30 of 64




                                                                           38
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 31 of 64




                                                                           39
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 32 of 64




                              SCHEDULE A                                   40
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 33 of 64




                              SCHEDULE A                                   41
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 34 of 64




                              SCHEDULE A                                   42
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 35 of 64




                              SCHEDULE A                                   43
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 36 of 64




                              SCHEDULE A                                   44
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 37 of 64




                              SCHEDULE A                                   45
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 38 of 64




                              SCHEDULE A                                   46
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 39 of 64




                              SCHEDULE A                                   47
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 40 of 64




                              SCHEDULE A                                   48
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 41 of 64




                              SCHEDULE A                                   49
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 42 of 64




                              SCHEDULE A                                   50
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 43 of 64




                              SCHEDULE A                                   51
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 44 of 64




                              SCHEDULE A                                   52
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 45 of 64




                              SCHEDULE A                                   53
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 46 of 64




                              SCHEDULE A                                   54
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 47 of 64




                              SCHEDULE A                                   55
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 48 of 64




                              SCHEDULE A                                   56
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 49 of 64




                              SCHEDULE A                                   57
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 50 of 64




                              SCHEDULE A                                   58
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 51 of 64




                              SCHEDULE A                                   59
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 52 of 64




                              SCHEDULE A                                   60
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 53 of 64




                                EXHIBIT B                                  61
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 54 of 64




                                EXHIBIT B                                  62
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 55 of 64




                                EXHIBIT 3



                                                                           63
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 56 of 64




                                                                           64
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 57 of 64




                                                                           65
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 58 of 64




                                                                           66
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 59 of 64




                                EXHIBIT 4



                                                                           67
Case 1:20-ap-01071-MT   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37   Desc
                        Main Document    Page 60 of 64




                                                                           68
         Case 1:20-ap-01071-MT                   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                                      Desc
                                                 Main Document    Page 61 of 64

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Stella Havkin, #134334
 Havkin & Shrago Attorneys at Law
 5950 Canoga Avenue, Suite 400
 Woodland Hills, CA 91364
 Telephone 818 999-1568
 Facsimile 818 305-6040
 email: stella@havkinandshrago.com




 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY  DIVISION
                                                                            DIVISION

 In re:
 Anthony Henderson aka Kayzie Bone dba Bone
 Thugs n Harmony,                                                         CASE NO.: :10-bk-21216-MT
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
Structured Asset Sales, LLC, a Nevada Limited
Liability Company,




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]

 SoundExchange, Inc,; Anthony Henderson aka
 Kayzie bone dba Bone Thung n Harmony

                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 1:20-ap-01071-MT                   Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                                      Desc
                                                 Main Document    Page 62 of 64


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 1:20-ap-01071-MT                        Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                                        Desc
                                                      Main Document    Page 63 of 64
    B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                   ADVERSARY PROCEEDING NUMBER
                                                                                               &RXUW8VH2QO\ 
                  ,QVWUXFWLRQVRQ5HYHUVH 
                                                  
PLAINTIFFS                                                                     DEFENDANTS
Structured Asset Sales, LLC, a Nevada Limited                                 SoundExchange, Inc,; Anthony Henderson aka
Liability Company,                                                            Kayzie bone dba Bone Thung n Harmony,

ATTORNEYS )LUP1DPH$GGUHVVDQG7HOHSKRQH1R                               ATTORNEYS ,I.QRZQ 
Havkin & Shrago Attorney at Law
 
5950 Canoga Avenue #400, Woodland Hills, CA 91367

PARTY &KHFN2QH%R[2QO\                         PARTY &KHFN2QH%R[2QO\ 
Ƒ'HEWRU
✘           Ƒ867UXVWHH%DQNUXSWF\$GPLQ      Ƒ
                                                  ✘ 'HEWRU     Ƒ867UXVWHH%DQNUXSWF\$GPLQ
Ƒ&UHGLWRU
✘           Ƒ2WKHU                              Ƒ&UHGLWRU   Ƒ
                                                                ✘ 2WKHU
Ƒ7UXVWHH                                        Ƒ7UXVWHH
CAUSE OF ACTION :5,7($%5,()67$7(0(172)&$86(2)$&7,21,1&/8',1*$//8667$787(6,192/9(' 
Declaratory
           Relief, Injunction and Turnover of Estate Property.




                                                                     NATURE OF SUIT
         1XPEHUXSWRILYH  ER[HVVWDUWLQJZLWKOHDGFDXVHRIDFWLRQDVILUVWDOWHUQDWLYHFDXVHDVVHFRQGDOWHUQDWLYHFDXVHDVHWF

     FRBP 7001(1) – Recovery of Money/Property                                 FRBP 7001(6) – Dischargeability (continued)
Ƒ5HFRYHU\RIPRQH\SURSHUW\WXUQRYHURISURSHUW\                   Ƒ     'LVFKDUJHDELOLW\ D  GRPHVWLFVXSSRUW
Ƒ5HFRYHU\RIPRQH\SURSHUW\SUHIHUHQFH                             Ƒ     'LVFKDUJHDELOLW\ D  ZLOOIXODQGPDOLFLRXVLQMXU\
Ƒ5HFRYHU\RIPRQH\SURSHUW\IUDXGXOHQWWUDQVIHU                   Ƒ     'LVFKDUJHDELOLW\ D  VWXGHQWORDQ
Ƒ✘ 5HFRYHU\RIPRQH\SURSHUW\RWKHU                                     Ƒ     'LVFKDUJHDELOLW\ D  GLYRUFHRUVHSDUDWLRQREOLJDWLRQ
                                                                               RWKHUWKDQGRPHVWLFVXSSRUW 
     FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ9DOLGLW\SULRULW\RUH[WHQWRIOLHQRURWKHULQWHUHVWLQSURSHUW\       Ƒ     'LVFKDUJHDELOLW\RWKHU

                                                                              FRBP 7001(7) – Injunctive Relief

Ƒ
     FRBP 7001(3) – Approval of Sale of Property                               Ƒ   ,QMXQFWLYHUHOLHI±LPSRVLWLRQRIVWD\


    $SSURYDORIVDOHRISURSHUW\RIHVWDWHDQGRIDFRRZQHU K     Ƒ ✘ ,QMXQFWLYHUHOLHI±RWKHU
                                                                               
     FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ2EMHFWLRQUHYRFDWLRQRIGLVFKDUJH F  G  H                     FRBP 7001(8) Subordination of Claim or Interest
                                                                               Ƒ   6XERUGLQDWLRQRIFODLPRULQWHUHVW
                                                                              
     FRBP 7001(5) – Revocation of Confirmation
Ƒ5HYRFDWLRQRIFRQILUPDWLRQ                                               FRBP 7001(9) Declaratory Judgment
                                                                               Ƒ ✘ 'HFODUDWRU\MXGJPHQW

                                                                               
     FRBP 7001(6) – Dischargeability
Ƒ'LVFKDUJHDELOLW\ D     $ SULRULW\WD[FODLPV             Ƒ
                                                                               FRBP 7001(10) Determination of Removed Action

Ƒ'LVFKDUJHDELOLW\ D  IDOVHSUHWHQVHVIDOVHUHSUHVHQWDWLRQ    
                                                                                   'HWHUPLQDWLRQRIUHPRYHGFODLPRUFDXVH

     DFWXDOIUDXG                                                            Other
Ƒ'LVFKDUJHDELOLW\ D  IUDXGDVILGXFLDU\HPEH]]OHPHQWODUFHQ\ Ƒ    666,3$&DVH±86&DDDet.seq.
                    (continued next column)                                   Ƒ  ✘ 2WKHU HJRWKHUDFWLRQVWKDWZRXOGKDYHEHHQEURXJKWLQVWDWHFRXUW
                                                                                         LIXQUHODWHGWREDQNUXSWF\FDVH 
Ƒ&KHFNLIWKLVFDVHLQYROYHVDVXEVWDQWLYHLVVXHRIVWDWHODZ                Ƒ&KHFNLIWKLVLVDVVHUWHGWREHDFODVVDFWLRQXQGHU)5&3
 Ƒ&KHFNLIDMXU\WULDOLVGHPDQGHGLQFRPSODLQW                             'HPDQG                                                            150,000.00
 2WKHU5HOLHI6RXJKW
 
Injunction and accounting
 



                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
         Case 1:20-ap-01071-MT                Doc 1 Filed 07/17/20 Entered 07/17/20 17:17:37                                 Desc
                                              Main Document    Page 64 of 64
    B1040 (FORM 1040) (12/15)

                       BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
1$0(2)'(%725                                             %$1.5837&<&$6(12
Anthony Henderson aka Kayzie Bone dba Bone Thugs n Harmony 1:10-bk-21216-MT
',675,&7,1:+,&+&$6(,63(1',1*                          ',9,6,212)),&(     1$0(2)-8'*(
Central District of California                             San Fernando Valley   Maureen Tighe
                                        RELATED ADVERSARY PROCEEDING (IF ANY)
3/$,17,))                                        '()(1'$17                                                $'9(56$5<
                                                                                                            352&((',1*12

',675,&7,1:+,&+$'9(56$5<,63(1',1*                                   ',9,6,212)),&(                  1$0(2)-8'*(

6,*1$785(2)$77251(< 253/$,17,)) 
/s/ Stella Havkin
 



'$7(                                                                     35,171$0(2)$77251(< 253/$,17,)) 

                                                                          
7/17/2020                                                                Stella Havkin
    

                                                            INSTRUCTIONS
    
              7KHILOLQJRIDEDQNUXSWF\FDVHFUHDWHVDQ³HVWDWH´XQGHUWKHMXULVGLFWLRQRIWKHEDQNUXSWF\FRXUWZKLFKFRQVLVWVRI
    DOORIWKHSURSHUW\RIWKHGHEWRUZKHUHYHUWKDWSURSHUW\LVORFDWHG%HFDXVHWKHEDQNUXSWF\HVWDWHLVVRH[WHQVLYHDQGWKH
    MXULVGLFWLRQRIWKHFRXUWVREURDGWKHUHPD\EHODZVXLWVRYHUWKHSURSHUW\RUSURSHUW\ULJKWVRIWKHHVWDWH7KHUHDOVRPD\EH
    ODZVXLWVFRQFHUQLQJWKHGHEWRU¶VGLVFKDUJH,IVXFKDODZVXLWLVILOHGLQDEDQNUXSWF\FRXUWLWLVFDOOHGDQDGYHUVDU\
    SURFHHGLQJ
              
              $SDUW\ILOLQJDQDGYHUVDU\SURFHHGLQJPXVWDOVRPXVWFRPSOHWHDQGILOH)RUPWKH$GYHUVDU\3URFHHGLQJ
    &RYHU6KHHWXQOHVVWKHSDUW\ILOHVWKHDGYHUVDU\SURFHHGLQJHOHFWURQLFDOO\WKURXJKWKHFRXUW¶V&DVH0DQDJHPHQW(OHFWURQLF
    &DVH)LOLQJV\VWHP &0(&)  &0(&)FDSWXUHVWKHLQIRUPDWLRQRQ)RUPDVSDUWRIWKHILOLQJSURFHVV :KHQ
    FRPSOHWHGWKHFRYHUVKHHWVXPPDUL]HVEDVLFLQIRUPDWLRQRQWKHDGYHUVDU\SURFHHGLQJ7KHFOHUNRIFRXUWQHHGVWKH
    LQIRUPDWLRQWRSURFHVVWKHDGYHUVDU\SURFHHGLQJDQGSUHSDUHUHTXLUHGVWDWLVWLFDOUHSRUWVRQFRXUWDFWLYLW\
              
              7KHFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGRQLWGRQRWUHSODFHRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJV
    RURWKHUSDSHUVDVUHTXLUHGE\ODZWKH%DQNUXSWF\5XOHVRUWKHORFDOUXOHVRIFRXUW7KHFRYHUVKHHWZKLFKLVODUJHO\VHOI
    H[SODQDWRU\PXVWEHFRPSOHWHGE\WKHSODLQWLII¶VDWWRUQH\ RUE\WKHSODLQWLIILIWKHSODLQWLIILVQRWUHSUHVHQWHGE\DQ
    DWWRUQH\ $VHSDUDWHFRYHUVKHHWPXVWEHVXEPLWWHGWRWKHFOHUNIRUHDFKFRPSODLQWILOHG
    
    Plaintiffs DQGDefendants.*LYHWKHQDPHVRIWKHSODLQWLIIVDQGGHIHQGDQWVH[DFWO\DVWKH\DSSHDURQWKHFRPSODLQW
    
    Attorneys.*LYHWKHQDPHVDQGDGGUHVVHVRIWKHDWWRUQH\VLINQRZQ
    
    Party&KHFNWKHPRVWDSSURSULDWHER[LQWKHILUVWFROXPQIRUWKHSODLQWLIIVDQGWKHVHFRQGFROXPQIRUWKHGHIHQGDQWV
    
    Demand. (QWHUWKHGROODUDPRXQWEHLQJGHPDQGHGLQWKHFRPSODLQW
    
    Signature.7KLVFRYHUVKHHWPXVWEHVLJQHGE\WKHDWWRUQH\RIUHFRUGLQWKHER[RQWKHVHFRQGSDJHRIWKHIRUP,IWKH
    SODLQWLIILVUHSUHVHQWHGE\DODZILUPDPHPEHURIWKHILUPPXVWVLJQ,IWKHSODLQWLIILVSURVHWKDWLVQRWUHSUHVHQWHGE\DQ
    DWWRUQH\WKHSODLQWLIIPXVWVLJQ
    




                                                                                                                     American LegalNet, Inc.
                                                                                                                     www.FormsWorkFlow.com
